Dismissed and Memorandum Opinion filed November 23, 2005








Dismissed and Memorandum Opinion filed November 23,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01075-CR
____________
 
MELVIN D.
GUILLORY, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County,
Texas
Trial Court Cause No. 1033657
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
evading arrest.  On October 13, 2005, the
trial court sentenced appellant to confinement for 180 days in the State Jail
Division of the Texas Department of Criminal Justice and assessed a $1,000
fine.  A timely motion for new trial was
filed.  On November 7, 2005, the trial
court granted the State=s motion to dismiss, in which the State consented to the
granting of the motion for new trial. 
Therefore, this appeal has been rendered moot.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 23, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson. 
Do Not Publish C Tex. R. App. P. 47.2(b).